Citation Nr: 0410898	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating for status-post 
fracture of the right fifth metatarsal with calcaneal spurring, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran submitted his claim of entitlement to an increased 
disability rating for status-post fracture of the right fifth 
metatarsal with calcaneal spurring, currently rated as 0 percent 
disabling, in September 1996.  The Board notes that a January 1997 
rating action continued the noncompensable rating for status-post 
fracture of the fifth metatarsal, calcaneal spurring, right foot 
and denied service connection for a right knee condition.  The 
veteran presented a March 1997 notice of disagreement and 
perfected his appeal in June 1997.  These matters were referred to 
the Board and remanded in April 1998 for additional development.  
Following a February 1999 examination and a corresponding 
supplemental statement of the case, the claims returned to the 
Board.  An August 1999 Board decision denied service connection 
for the right knee disability claim and remanded the issue 
regarding the veteran's right foot disability for further 
development.  In accordance with the August 1999 Board remand, the 
veteran underwent a second examination in February 2000.  The 
issue of entitlement to a compensable rating for status post 
fracture of the right fifth metatarsal with calcaneal spurring 
returned to the Board and in March 2001 the Board again remanded 
requesting a more comprehensive examination.  Subsequent to a July 
2002 examination, the issue returned to the Board and the Board 
again remanded, in May 2003, for compliance with VCAA notice and 
assistance requirements.  The Board finds that the issue of 
entitlement to a compensable evaluation for status-post fracture 
of the right fifth metatarsal with calcaneal spurring is now 
appropriately before the Board.



FINDINGS OF FACT

1.  The veteran has received all required notice and obtained all 
relevant evidence necessary for the equitable disposition of his 
appeal.

2.  The veteran's subjective complaints include pain about the 
right fifth metatarsal, tenderness and fatigue after walking or 
standing.  Objective findings reveal right foot pain and 
tenderness.  The veteran has full range of motion and there is no 
limitation of daily activities.  There is no evidence of 
significant impact of the disability on the veteran's ability to 
maintain full employment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status post 
fracture of right 5th metatarsal with calcaneal spurring have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a January 1997 rating decision, an April 1997 
statement of the case and September 1997, February 1999, April 
2000, September 2002 and July 2003 supplemental statements of the 
case, the RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the evidence 
needed to substantiate his claims.  In addition, the RO's April 
2002 and June 2003 letters, explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure evidence.  
Furthermore, the January 1997 RO decisions, the April 1997 
statement of the case and the February 1999, April 2000, September 
2002 and July 2003 supplemental statements of the case included 
the text of the relevant VCAA regulations implementing the 
statute.  The Board is therefore satisfied that the RO has 
afforded the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believed that this decision is 
incorrect as it applied to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, VAMC treatment 
records, scheduled the veteran for four examinations and held an 
informal hearing.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, as there is no indication that relevant 
evidence remains outstanding, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Finally, as the veteran and his representative have been fully 
apprised of the rights and obligations under the VCAA, and have 
had ample opportunity to present evidence and argument in support 
of the appeal, there is no indication that the Board's present 
review of the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.                 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where an 
increase in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. § 
4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not the veteran raised them, as 
well as the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Additionally, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where the diagnostic code is 
not predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996) (specifically addressing knee disability under 
Code 5257). But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) 
(even if a separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding application 
of the regulation).

The RO has evaluated the veteran's status-post fracture of right 
fifth metatarsal with calcaneal spurring under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent 
evaluation is warranted for moderate foot injury, a 20 percent 
evaluation is warranted for moderately severe foot injury, and a 
30 percent evaluation is warranted for severe foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

The Board finds that the medical evidence of record does not 
warrant the granting of a compensable evaluation for the veteran's 
status-post fracture of the right fifth metatarsal with calcaneal 
spurring under Diagnostic Code 5284.  In response to the veteran's 
September 1996 claim for an increased rating, the veteran was 
accordingly scheduled for a VA examination.  The December 1996 
examination revealed subjective complaints of difficulty walking 
bare footed due to swelling on the bottom of the foot and 
intermittent pain, aching and sharp, of an intensity of 5 to 6 on 
a scale from 0 to 10.  The examiner's objective findings were a 
bony growth on the head of the right fifth metatarsal bone.  
However, no callous formations were detected and pain was noted of 
an intensity of 4 on passive movement of the fifth metatarsal 
head. The examiner's diagnosis was fracture of the proximal 
phalanx right fifth toe un-united.

The veteran has submitted VAMC outpatient records from January 
1995 to November 1996.  These record that the veteran received 
treatment and was prescribed orthotics for a right foot strain.  
January 1995 records show that the orthotics helped a great deal, 
the veteran's feet only hurt a little after 12 hours of work and 
they alleviated the pain from 70-80%.   However, June 1995 records 
revealed that the orthotics were irritating the veteran and the 
foot strain was only 60-70% improved.  During, this period, there 
were no further recordings of treatment of his right foot 
condition.

Additionally, the veteran reported for an August 1997 Informal 
Hearing.  The veteran testified that his foot was broken when it 
was run over by a trailer while in service.  The veteran is 
currently employed by the United States Postal Office as a mail 
processor, a position that requires a great deal of movement from 
left to right.  The veteran testified that these repetitive 
sideways movements irritate his right foot condition.  "Because it 
was broken, you know, foot's not, I don't know, it's not set right 
or the calluses growth or something on that, around the bone that 
makes a lump in the bottom of my foot."  However, the veteran did 
note that these problems have not caused him any impairments at 
work.  The veteran also testified to the fact that he was 
prescribed inserts for his shoes, which helped, but he has 
subsequently found that soft shoes alleviate his problems just as 
effectively.  The veteran reported subjective complaints of 
tightness on the outside, right side, of his foot and if he is 
barefoot and steps on anything he feels excruciating pain at an 
intensity of 9.  The veteran further related that these 
occurrences happen three to four times a week and it takes him 
approximately 30 minutes to recover.

VAMC records from the period of October 1996 through June 1998 do 
reveal treatment for right foot pain and tenderness.  The April 
1997 X-ray report revealed "the old chip fracture which appears 
un-united with the head of the proximal phalanx of the fifth toe 
unchanged since 7-15-94.  There is also an old healed fracture 
obliquely oriented at the base of the fifth metatarsal and 
unchanged from the old study."  Additionally, a small spur was 
noted at the calcaneus.  However, a December 1997 MRI revealed 
degenerative joint disease but no evidence of pseudoarthrosis 
about the fifth metatarsal to suggest non-union.  Findings 
included normal bone density, no evidence of lytic or sclerotic 
lesions and no acute fractures.  Subtle contour irregularity was 
identified about the fifth metatarsal.  The examiner noted that 
the well-corticated bone density adjacent to the interphalangeal 
joint may represent an old fracture with a small fragment of non-
union; however, these findings were not well demonstrated on the 
MRI.  The examiner continued to note that the findings may also be 
due to the presence of a hammertoe deformity and the fact that the 
anatomical region is small for adequate resolution on an MRI.

Although the claims folder includes VAMC treatment records up 
until February 2000, the Board notes that the veteran has not 
received treatment for his right foot condition since June 1998.   
This finding is further confirmed by a March 2000 statement from 
the veteran asserting that he has received no additional treatment 
for his right foot condition since June 1998 and an August 1998 
statement that he has received no private treatment for his foot 
condition.  The veteran asserted in his March 2000 statement that 
his foot still bothered him, especially when he steps on something 
and that his foot gets tired after standing at work for eight 
hours a day.

In accordance with the April 1998 Board remand, the veteran 
reported for a February 1999 VA examination.  Subjective 
complaints included residual pian when he steps on something that 
impinges on the proximal portion of his fifth metatarsal.  
However, the examiner noted that the veteran actually limps over 
his left extremity.  Additional objective examination findings 
included some tenderness on the plantar surface of his right foot 
but there were no abnormal calluses.  The veteran exhibited no 
tenderness across his mid tarsal joints, no calluses on the bottom 
of his foot and no tenderness at the area of the insertion of the 
plantar fascia.  The veteran's ankle range of motion was 10 
degrees of dorsiflexion and 50 degrees of plantar flexion.  The 
examiner also noted that the veteran's ankle joint was stable and 
he stands with his foot in a normal position.  The examiner's 
impression was "radiographic evidence of a spur with normal 
physical findings."  

In August 1999, the Board again remanded the matter regarding 
evaluation of the veteran's right foot condition in order to 
assess the any non- or mal-union of the fifth metatarsal, the 
presence and effect of any degenerative joint disease and an 
evaluation under the DeLuca factors.  Accordingly, the veteran 
presented for a February 2000 VA examination.  Subjective 
complaints included pain when he steps on something, a lump on the 
bottom of his foot and fatigue of the foot after standing all day.  
Objective findings revealed normal gait and shoe wear, no 
tenderness over the great toe and strong peroneal muscle strength.  
There was a slight fullness on the plantar aspect of the base the 
fifth metatarsal.  The examiner noted that the MRI describes a 
small chip fracture off the proximal phalanx; however, this chip 
fracture is unrelated to the veteran's current complaint.  The 
examiner's diagnosis was "non-displaced fractured fifth metatarsal 
which was non-displaced which has gone on to heal completely 
normal.  The x-ray report  showing a fragment lateral to the 
proximal phalanx of the fifth metatarsal is a red herring.  It 
does not apply to this injury and it is asymptomatic."  The 
examiner further emphasizes his impressions by reiterating the 
December 1997 MRI findings that "there is no evidence of 
pseudoarthritis about the fifth-metatarsal to suggest non-union."  
The examiner held that the veteran's symptoms were compatible with 
a completely healed base of fifth metatarsal fracture without non-
union or pseudoarthrosis.

A March 2001 remand found that the February 2000 examination 
findings were incomplete because they did not address the matters 
of the presence of degenerative joint disease nor did they comment 
on whether the right foot exhibited weakness, fatigability, 
incoordination, or pain on movement.  Accordingly, the veteran 
reported for an additional examination in July 2002.  The 
veteran's subjective complaints were constant aching pain over the 
lateral aspect of the right mid foot and over the distal fifth 
metatarsal head, which are worsened with any standing or walking.  
The veteran denied any limitation of motion of the right ankle, 
foot or toes, although he did state that at times he limps.  The 
veteran takes no medications for his right foot condition, his 
condition is stable and there are no flare-ups; he uses no special 
footwear, shoe inserts, canes or crutches and there is no evidence 
of inflammatory arthritis.  His current right foot condition does 
not limit any activity at work or in his daily living. The 
examiner observed that the right foot appeared normal with no 
deformities; he had a 100% range of motion of the right heel, mid 
foot, and toes; no skin defects; normal sensation; normal pedal 
pulses; no ulcerations and normal callosities over the sole of the 
foot and normal shoe wear patterns.  "No incidence of "flare-ups" 
occurs, therefore on would not expect any increased loss of joint 
function or motion as there are no "flare-ups"."  The right foot 
has normal contour and arches, no toe deformities, normal 
longitudinal arch and no hallux valgus or bunion deformities.  X-
rays revealed no acute or chronic infection or pseudoarthrosis, no 
bony abnormalities, there was disuse osteoporosis.  

After examination and careful review of the medical evidence of 
record, the examiner opined that the veteran has never suffered a 
fracture of the fourth or fifth metatarsals or phalanges of the 
right foot.  That there is certainly no evidence of any abnormal 
healing of any fractures or any long-lasting sequelae to any 
fractures that might have occurred.  However, he did assert that 
it was possible that a fracture of the lateral aspect of the foot 
did occur yet it is entirely healed.  "With careful and repeated 
inspection of the x-rays taken today, it is this examiner's 
opinion that there just might possibly have been, in some kind of 
distant past, a fracture of the second metatarsal in that the 
second metatarsal bone has a mild amount of increased girth in the 
mid portion of that bone, which might represent a very ancient and 
very well-healed fracture of the second metatarsal."  The examiner 
concluded that the veteran had no residual mechanical or 
neurologic deficits involving his right foot with respect to he 
injury he sustained in 1967.  "His subjective complaints are not 
consistent with a lack of any objective abnormalities, the x-rays 
taken today or the medical records reviewed."

In conclusion, the veteran subjectively describes chronic pain, 
particularly with standing or when he stands on something.  
Notwithstanding, the veteran's right foot condition has not 
hindered his ability to maintain full employment at the United 
States Postal Office.  Objectively, there are no deformities of 
the right foot; he has full range of motion and there is no 
evidence of flare-ups that would affect joint function or motion.  
A December 1997 MRI report and February 2000 and July 2002 
examiners concluded that the veteran had no non- or mis-union of 
his fifth metatarsal, accordingly Diagnostic Code 5283 is not 
applicable.   Finally, none of the December 1996, February 1999, 
February 2000 and July 2002 examinations nor the veteran's own 
testimony at the August 1997 informal hearing recorded that the 
veteran's right foot condition does not pose any encumbrance on 
daily living or work activities.  The Board finds that the 
veteran's overall right foot condition, including the fact that 
there is absence of evidence of any impact on the veteran's 
earning capacity, does not warrant a compensable rating.  38 
C.F.R. § 4.7.  See 38 C.F.R. § 4.1 (disability ratings are based 
on average impairment of earning capacity).  Accordingly, the 
Board finds that the preponderance of the evidence is against a 
compensable disability rating for status-post fracture of right 
fifth metatarsal with calcaneal spurring.  38 C.F.R. § 4.3.



ORDER

An increased disability rating for status-post fracture of right 
fifth metatarsal with calcaneal spurring, currently rated as 0 
percent disabling, is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



